Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, drawn to claims 1, 2, 5, 6, 8-14, and 16-20 in the reply filed on May 12, 2021 is acknowledged.

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming the double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 8-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,555,758. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a soft tapping device a method for creating a mantle for fixation in a bone hole including a substantially cylindrical insert sized to enter a compressed woven retention device, the insert having protrusions configured to expand portions of the woven retention device inside a pilot hole, the insert configured to exit the woven retention device without changing the expanded portions of the compressed woven retention device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,746,483 to Bojarski et al.
As to Claim 1, Bojarski discloses a soft tapping device (Fig. 3). The device comprised a substantially cylindrical insert (12) sized to enter into a compressed woven retention device (50, Fig. 2A, Col. 4, Lines 38-45, Figs. 2B-2C). The substantially cylindrical insert has protrusions that are adaptable to expand portions of the compressed woven retention device inside a pilot hole (Col. 4, Lines 45-65, Figs. 3-5). The substantially cylindrical insert is configured to exit from the compressed woven retention device without changing the expanded portions of the compressed woven retention device (Col. 4, Lines 45-67 – Col. 5, Lines 1-15).
As to Claim 5, Bojarski discloses a soft tapping device wherein the expanded portions of the compressed portions of the compressed woven retention device allow for a self-tapping screw to insert into the woven retention device without damaging the woven retention device (Col. 5, Lines 7-15, 60-67). 
As to Claim 8, Bojarski discloses a soft tapping device. The device comprises a substantially cylindrical insert (12) configured and sized to expand portions of a substantially cylindrical hole (50), the substantially cylindrical insert being configured to exit from the hole without changing the expanded portions of the hole Fig. 2A, Col. 4, Lines 38-45, Figs. 2B-2C, Col. 4, Lines 45-67 – Col. 5, Lines 1-15).
As to Claim 9, Bojarski discloses a soft tapping device further comprising a shaft with a proximal portion and a distal portion, wherein the distal portion is configured with a non-cutting thread (Fig. 2C, Col. 2, Lines 20-22). 
As to Claim 10, Bojarski discloses a soft tapping device wherein the non-cutting thread has a radially spiral configuration (Fig. 2C, Col. 2, Lines 20-22).
Claim 11, Bojarski discloses a soft tapping device wherein the non-cutting thread has a base and a radially outward-most peak in between the proximal portion and a distal end of the distal portion (Fig. 2C, Col. 2, Lines 20-22).
As to Claim 12, Bojarski discloses a soft tapping device wherein the hole is a bone hole (14 and 18, Col. 5, Lines 27-46). 
As to Claim 13, Bojarski discloses a soft tapping device wherein the hole is a woven retention device (50) configured to be disposed in a bone hole (Fig. 2A, Col. 4, Lines 38-45, Figs. 2B-2C).
As to Claim 14, Bojarski discloses a soft tapping device wherein the hole is a combination of a bone hole and a woven retention device (50) in the bone hole (Fig. 2A, Col. 4, Lines 38-45, Figs. 2B-2C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,746,483 to Bojarski et al. in view of U.S. Patent No. 6,143,029 to Rippstein. 
As to Claim 16, Bojarski discloses a method of creating a mantle in a bone (Col. 3, Lines 36-45). The method comprises inserting a compressed woven retention device (50) into a pilot hole of a bone (Col. 5, Lines 28-59), inserting a soft tapping device (12) into the compressed woven retention device (Col. 5, Lines 60-68), wherein the soft tapping device has ridges that, when inserted into the compressed woven retention device, expand the woven retention device with lead in edges (Col. 6, Lines 1-23), 
As to Claim 17, Bojarski discloses a method further comprising the step of expanding the inserted compressed woven retention device with a leading edge of a ridge on the soft tapping device (Col. 5, Lines 60-67). 
As to Claim 19, Bojarski discloses a method further comprising inserting a self-tapping screw into the expanded woven retention device (Col. 5, Lines 60-68).
As to Claim 20, Bojarski discloses a method further comprising further comprising the step of inputting a slurry into the pilot hole before inserting the screw (Col. 6, Lines 40-55). 
As to Claims 16-20, Bojarski discloses the claimed invention except for inserting one of a screw and a self-tapping screw into the pilot hole after the soft tapping device configured to compress material in a bone hole is removed, and removing the soft tapping device without cutting the expanded woven retention device.
Rippstein discloses a method of creating a mantle in a bone (Col. 3, Lines 48-64, Col. 4, Lines 13-39) including inserting a soft tapping device (12) configured to compress material in a bone hole within a woven retention device (20, Fig. 1, Col. 3, Lines 48-64, Col. 4, Lines 13-39) after removing the soft tapping device without cutting the expanded woven retention device (Col. 3, Lines 48-64, Col. 4, Lines 13-39) in order to provide a soft tapping device serving to ease insertion within the bore (Col. 3, Lines 13-27). 
Bojarski with the screw modification of Rippstein in order to provide a soft tapping device serving to ease insertion within the bore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775